 In the Matterof PACIFIC GAS RADIATOR COMPANY 1andAMALGAMATEDASSOCIATIONOF IRON, STEEL AND TIN WORKERS OF NORTH AMERICA,LODGE No. 1981,THROUGH STEELWORKERSORGANIZING COMMITTEE,C.C.I.O.Case No. C-1262.-Decided March 13, 1940Heater Manufacturing Industry-Interference,Restraint,and Coercion:ques-tioning employees as to their union membership;informing employees withoutbasis that union employees would not be permitted to work as long hours as non-union employees;questioning employees as to number of hours they would prefertowork when employees had selected exclusive bargaining agent ; instigatingand participating in unsuccessful attempt to influence employees to join a localunion to be formed in thefuture-CollectiveBargaining:charges of failure to,dismissed-Discrimination:allegations of, dismissed as to two employees, notsustained by evidence;found as to four employees,one discharged,other threelaid off, all refused reinstatement,because of union membership and activities-Reinstatement Ordered:discharged employees-BackPay:awarded.Mr. Charles M. Brooks,for the Board.Bettin, PaintercCWait, by Mr. D. Howard PainterandMr. Ray H.Kennison,of Los Angeles, Calif., for the respondent.Mr. Ken Hunter, Mr. Wayne Baxter,andMr. William Dalrymple,of Los Angeles, Calif., for the Union.Mr. Benjamin E. Gordon,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, LodgeNo. 1981, through the Steel Workers Organizing Committee, C. I. 0.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Twenty-first Region(Los Angeles, California), issued its complaint dated January 4, 1939,alleging that the Pacific Gas Radiator Company,, herein called therespondent, had engaged in and was engaging in unfair labor practice,'Incorrectly designated in caption of complaintas "Pacific Gas Radiator Co-21 N L. R. B., No. 60.630 PACIFIC GAS RADIATOR COMPANY631affecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.A copy of the complaint, accompanied bynotice of hearing, was duly served upon the respondent and upon theUnion.-With respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent refused to bargain collectively withthe Union as the duly authorized representative of its employees in anappropriate unit; (2) that the respondent discouraged membership inthe Union by discriminating in regard to the hire and tenure of em-ployment of seven named employees; and (3) that by these and otheracts the respondent interfered with, restrained, and coerced its em-ployees in the exercise of their right to self-organization and to engagein concerted activities with other employees for their mutual aid andprotection.On January 28, 1939, the respondent filed its answer; admitting theallegations in the complaint with respect to the nature of its businessand interstate commerce and that the Union represented a majority ofthe employees in an appropriate bargaining unit, but denying the com-mission of the alleged unfair labor practices.Pursuant to notice, a hearing was held at Los Angeles, California,from January 26 to February 16, 1939, before John P. Lindsay, theTrial Examiner duly designated by the Board.The Board and therespondent were represented by counsel, the Union by its representa-tives ; all participated in the hearing.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the close of the Board'scase, counsel for the Board made a motion to conform the pleadings tothe proof, which was granted by the Trial Examiner. During the hear-ing, counsel for the Board also moved to dismiss the complaint in so faras it related to the discharge of Leslie Baker.2The Trial Examinergranted the motion without prejudice.During the course of the hear-ing, the Trial Examiner made rulings on other motions and on objec-tions to the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were, com-mitted.The rulings are hereby affirmed.On April 20, 1939, the Trial Examiner filed an Intermediate Report,copies of which were duly served upon the respondent and the Union,finding that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the Act. He recommended,inter alia,that the respondent cease and desist from engaging in unfairlabor practices; that it offer to C. J. Owen, Charles Mills, Harry, M.2 Improperly designated in the complaint as Wesley Baker 632DECISIONSOF NATIONALLABOR RELATIONS BOARDWatson, Wayne Baxter, and Clyde McMinn immediate and full rein-statement to their former positions without prejudice to their seniorityand other rights and privileges; that it make whole the above-namedemployees for any loss of pay suffered by them by reason of the re-spondent's discrimination in regard to their hire and tenure of em-ployment; and that, upon request, it bargain collectively with theUnion as the exclusive representative of its employees in an appropriateunit.The Trial Examiner also found that the respondent had notdiscriminated in regard to the hire and tenure of employment of JamesButkiss.On May 13, 1939, the respondent filed exceptions to the IntermediateReport, and a request for oral argument before the Board in Washing-ton.Pursuant to notice, duly served upon the parties, a hearing for thepurpose of oral argument was scheduled to be held before the BoardinWashington, D. C., on November 7, 1939.None of the parties ap-peared.The Board has considered the exceptions to the IntermediateReport and, save for those exceptions which are consistent with thefindings, conclusions, and order hereinafter set forth, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTPacific Gas Radiator Company, a California corporation, operatesa factory and a foundry at Huntington Park, California, and has anofficeand showroom at Los Angeles, California. The respondentmanufactures gravity and blower furnaces, forced-air units, blowers,unit heaters, floor furnaces, gas steam radiators, radiant heaters, andwater heaters.In the manufacture of its products it uses as rawmaterials steel, pig iron, coke, fittings, valves, etc.The finished prod-ucts are sold through representatives, salesmen, jobbers, and dealersin the State of California and States other than the State of Cali-fornia.The respondent employs approximately 255 employees, ofwhich number 205 are production and maintenance employees.During the first 6 months of 1938 the respondent purchased rawmaterials valued at approximately $144,000, of which amount ap-proximately $44,000 was paid for materials shipped to the respondentfrom States other than the State of California and from foreigncountries.During the same period sales in the amount of approxi-mately $145,000, out of a total of approximately $444,000, requiredshipments of finished products to States other than the State ofCalifornia and to foreign countries.During the last 6 months of1938 approximately 30 per cent of the raw materials used by the PACIFIC GAS RADIATOR COMPANY633respondent were shipped to it from States other than the State ofCalifornia and foreign countries, and approximately 33 per cent ofits finished products were shipped to States other than the State ofCalifornia and to foreign countries.II.THE ORGANIZATION INVOLVEDThu Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge No. 1981, is an affiliate of the Congress ofIndustrialOrganizations, and is a labor organization within themeaning of the Act. It admits to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA.Interference, restraint, and coercionPrior to July 1937 the employees of the respondent were organizedby Local 188 of the International Union, United Automobile Workersof America.The United Automobile Workers of America turnedover its local to the Steel Workers Organizing Committee on orabout July 8,1937, and Lodge No. 1981 of the Amalgamated Associa-tion of Iron, Steel & Tin Workers of North America was formed.During the month of July 1937, notices were posted in the plantannouncing a meeting of all employees in the shipping room.Themeeting was held during working hours and was first addressed byAl Menig, purchasing agent of the respondent and the brother ofCliffordMenig, secretary-treasurer of the respondent.Menig statedin substance that the respondent had neglected the employees forquite some time; that there was new blood in the personnel of therespondent and that the respondent was going to try to take careof the social needs of the employees. In accordance with this ideahe suggested a picnic, a free dance, and the formation of a soft-ballteam.He stated that the company would furnish equipment for thesoft-ball team, which it in fact did.When Menig completed his statement he announced that certainother men were coming to address the employees but that,they hadnot yet arrived.Shortly thereafter a man named Williams andanother unidentified man arrived.Williams and the other man,both of whom spoke to the employees, said in substance, that therewere shortcomings in the heating industry locally and a necessity fororganization; that they would present an organization to the workerswhich would be responsible and which the A. F. of L. would accept;that the initiation fee would be $1.50 and dues 50 cents a month if theemployees joined the organization immediately, but that, if the matterwas put off until August, it would cost the employees $3.00 to get •34DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch a union. Several executives of the respondent were present atthismeeting.We find that the respondent, by the foregoing acts,instigated and participated in an attempt to form a union amongits employees.On July 28, 1937, a consent election was conducted under thesupervision of the Regional Director, and a majority of the re-spondent's production and maintenance employees, exclusive of office,clerical, sales, and supervisory employees, selected the Union as theirbargaining representative.As a result of the election, the Unionwas designated as the exclusive representative of all the above-men-tioned employees of the respondent for the purposes of collectivebargaining.During the period from September 7, 1937, until Sep-tember 26, 1938, various meetings were held between representativesof the respondent and representatives of the Union for the purposeof negotiating a contract.These meetings will be discussed in detailbelow.During the latter part of April 1938, while the representatives ofthe respondent were meeting and negotiating with representatives ofthe Union with respect to a contract proposed by the Union, whichincluded a provision for a 40-hour week, Anger, who succeeded 'to'the position of superintendent of the plant about April 1, 1938, ques-tioned employees as to whether or not they were members of theUnion and whether they would work 40 or 48 hours. At the sametime Anger told various of the employees that union men could onlywork 40 hours a week but that "non-union men could work whateverwas necessary to keep the work going."Anger questioned a numberof the employees in this manner and made a notation on a piece ofpaper after receiving their answers.Although Anger denied thathe asked employees whether or not they were members of the Union,he admitted having questioned them concerning whether or not theywould work 40 hours or 48 hours.He testified that he could notrecall whether or not he told the employees that the union employeeswould be limited to a 40-hour week while the non-union employeeswould be permitted to work up to 48 hours a week.Anger's testimony must be considered in the light of certain otherevidence.' Between April 1 and 14, 1938, Foreman Hurd told C. J.Owen, an employee, that "Mr. Anger was put in there as Superin-tendent, purely to cut wages and break up the union."He told Owenfurther that if the men did not do something about it, that Angerwould accomplish his purpose.On April 14, 1938, Hurd again toldOwen that if the men "didn't do something about Mr. Anger thathe (Anger) was going to break up the union in the shop."On April27, 1938, Joe Marchand, purchasing agent for the respondent, toldOwen that "the day before he had gone to dinner with Mr. Angerand Mr. Anger had told him in detail about how he was going to PACIFIC GAS RADIATOR COMPANY635break up the union in that plant." In the light of this evidence andthe entire record we do not credit Anger's denials.We find, as didthe Trial Examiner, that Anger engaged in the activities recited inthe preceding paragraph.We find that the respondent, by questioning its employees as totheirmembership in the Union, by informing its employees thatmembers of the Union would not be allowed to work as long asnon-union employees, by questioning its employees as to whether theywould work 40 or 48 hours a week at a time when hours of work wasa subject of collective bargaining negotiations with the Union, andby instigating and participating in an attempt to, form a unionamong its employees, has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. Discrimination with regard to hire and tenure of employmentThe complaint alleged that the respondent discriminated in regardto the hire and tenure of employment of C. J. Owen, Charles Mills,Wayne M. Baxter, Harry Moore Watson. Clyde McMinn, JamesButkiss, and Leslie Baker.At the hearing, on motionof counsel forthe Board, the complaint was dismissed, without prejudice,in so faras it related to Leslie Baker.We turn to a consideration of thecircumstances surrounding the termination of the employment ofeach of the remaining employees.C. J. Owenwas employed by the respondent in February 1937assembling water heaters.He was paid 40 cents an hour. Twomonths later he was transferred to painting on a part-time piece-work basis with a base rate of pay of 45 cents an hour.Thereafter hewas transferred to full-time painting, which job he performed untilhis discharge on April 22, 1938.Around September 1937 his baserate was increased to 50 cents per hour and he earned an average of85 cents per hour.During the last 4 months of his employment,Owen's earnings were higher than during any other period of hisemployment.Owen joined the United Automobile Workers of America in thespring of 1937.When the Union' was formed he became one of thethree shop grievance committeemen.His duties included taking upgrievances of employees and discussing them with the superintend-ent,which he did on occasion.Owen's activity in the Union .waswell known to the respondent.On the morning of April 21, 1938, Owen and two other employees,Virgil Bartlett and Joe Donaldson, were standing at Owen's paintbooth having a drink of whiskey from a bottle owned by Owen.Superintendent Anger passed by, and as he did so he saw Owen 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaking a drink out pf the bottle.Anger walked on, about 2 or 3 feet,then turned and went to Owen, saying, "What: Are you boys drink-ing here?"Owen replied, "Well, once in a while around pay day theboys have a bottle here."Anger said, "Is that all" and Owen replied,"It is."Anger then said, "All right," and left.The next afternoon, on April 22, 1938, about 10 minutes beforequitting time, Anger and Foreman Frank Hunter came to Owen andtold him that he was being discharged.Owen inquired why and wastold by Anger, "Drinking on the job."Owen replied, "You have norule against drinking on the job and I can't violate a rule that isn'tin' existence." , Anger replied, "That is understood," and left.Neither Bartlett nor Donaldson were discharged.On April 23, 1938, a committee of the Union, including JamesButkiss, Charles Mitchell, Leroy Brown, and others, had a conferencewith Anger, at Anger's request, regarding the rumor of a strike thatAnger stated he had heard.At this conference Owen's dischargewas discussed.Anger stated he would put Owen back to work onMonday and told Butkiss to tell Owen so.At the end of the confer-ence Anger talked over the telephone with Pat Commorre, an officialof the Steel Workers Organizing Committee.He told Commorrethat he was putting Owen back to work on Monday. On the witnessstand Anger denied telling the committee or Commorre he would takeOwen back, but stated that he told the committee he would think thematter over.In view of Anger's subsequent testimony, the findingsof the Trial Examiner, and the entire record, we do not credit Anger'sdenial.-On Monday, April 25, the Union formed a picket line in front ofthe respondent's plant at about 7: 00 o'clock in the morning.Thepicketing was undertaken as a protest against what the Union feltwas the failure of the respondent to negotiate with the representativesof the Union in good faith.The plant was picketed until it was timeto work.Anger was present during the picketing and saw Owen inthe picket line.Anger talked with Commorre who was also present.Commorre told Anger that the picketing was just a demonstrationand that the employees would probably go to work at opening time ifthe respondent decided to negotiate in good faith.Anger replied,"I will assure you, we will."Owen reported to work at openingtime, and told Anger that Butkiss had informed him that Anger hadagreed to reinstate him and that he was to report for work.Angerreplied, "Well, I don't know. I have changed my mind. I'll have tothink it over."Owen told Butkiss of his conversation with Anger.Butkiss and Brown went to see Anger later in the day and asked himif he wanted Owen to go back to work. Anger replied "No," andsaid, "After seeing Mr. Owen in the picket line, I talked to Mr.Hartfield, [president of the respondent] and we decided not to put PACIFIC GAS RADIATOR COMPANY637him back to work." On cross-examination Anger testified that hebecame clear in his mind about not taking Owen back "when theybroke their word with me-the fellows who went on a strike."Healso admitted that he may have mentioned to Brown and Butkiss thatOwen was in the picket line.The respondent contends that it discharged Owen because he wasa "bad influence" and for "falling down on his work." 3 It is clearfrom the entire record, and we find, that Owen's work was alwayssatisfactory.It is also clear from an examination of the testimonythat the respondent had no rule against drinking during workinghours, that foremen as well as the men drank while on duty.Angeradmitted that Foreman Hodgon had told him that not only Owen butothers drank on company time.Anger testified that Hodgon said hedrank with Owen some times and that Owen shamed people into itby calling them names if they refused.He admitted, however, thatHodgon had said not only Owen but others had accused employeesof being "cheapskates" for not taking a drink.Foreman Hodgonadmitted asking Owen for a drink on several occasions, and that onseveral occasions he contributed with Owen to the purchase ofwhiskey that Owen brought into the plant.He testified further thathe had seen Anger take a drink at the plant and that he had seenhim with a bottle in his possession.We find as facts the admissionsand testimony of Anger and Hodgon recited above. The evidencealso shows that during Christmas week of 1938 a party was held inthe plant where there was general drinking, including drinking bythe foremen and the superintendent.Prior to the party the purchas-ing agent of the respondent gave the men a list of liquors and pricesin order that employees could purchase the liquor through the re-spondent at wholesale prices.It is clear, moreover, that individualsengaging in conduct similar to that of Owen were not ordinarily dis-charged.4Under all of the circumstances the respondent's contentioncannot be credited.We find that the respondent discharged C. J. Owen on April 22,1938, and thereafter refused to reinstate him because of his member-ship in and activity on behalf of the Union.We find further thatthe respondent, by discharging and refusing to reinstate Owen, dis-criminated in regard to his hire and tenure of employment and$ The respondent called Fiank Griffin,the head watchman,and w.L. Johnson, thenightwatchman,to show that Owen was drunk at the close of work one day duringMarch 1938.Their testimony,to that effect,was in direct conflict with that of Owen.We find it unnecessary to resolve the conflict since it is clear that neither Griffin norJohnson reported the incident to any of the respondent's officials prior to Owen's dis-charge, and it could not, therefore, have had any bearing on the decision to dischargeOwen.4On one occasion,one of the respondent's truck drivers,who wrecked a company truckwhile driving under the influence of liquor and was incarcerated therefor,"was employedwhen he got out with no ifs, ands or buts." 638DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscouragedmembership in a labor organization,and interferedwith, restrained,and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.Charles Millswas employed by the respondent in the sheet-metaldepartment in November 1936.He was paid 35 cents per hour.After a month he was transferred to the machine shop where hecontinued to work until he was laid off in November 1937.At thetime his employment ceased his wage was 50 cents per hour.Mills was a member of the Union. At times he solicited employeesto pay their clues.This was done during lunch hours in the plantbut there is no evidence that the respondent knew of such activity.Mills' employment was terminated during the course of a generallay-off at the plant.About 30 other employees were laid off at aboutthe same time as Mills,2 or 3 of whom were employed in the machineshop.While some men with less seniority than Mills were retained,the respondent contends that it was due to the fact that the lesscompetent and slower men and those unable to make their daily ratewere laid off in preference to the more qualified men. The evidencesubstantiates the respondent's contention in so far as it relates toMills.We find that the respondent did not lay off Charles Mills becauseof his union membership or activity.Wayne M. Baxterwas employed by the respondent on November 24,1936, as a helper in the machine shop.He first started working onthe drill press, drilling burners.Shortly afterwards he was shiftedto a new job where his work consisted of "picking up material anddelivering it, and moving lift trucks and boxes around the factory sothat the employees could work on different articles between oper-ations."Part of the time he had an assistant.Baxter continued atthis employment until he was laid off on December 6, 1937.Baxter joined Local 188 of the International Union, United Auto-mobile Workers of America, on April 23, 1937,and was shop steward.His duties included the collection of dues and the handling of griev-ances in the machine shop,tool and die room, burner department, andgas steam room. In August 1936, Baxter became president of theUnion.He was also a member of the negotiating committee and thegrievance committee.His union activities were well known to therespondent.During August 1937,Frank Hunter, foreman of the machine shopasked Baxter if the Union was going to allow foremen to hire andfire men. Later in the month Hunter asked Baxter if he was "talk-ing union on the company's time."Upon Baxter's replying "no,"Hunter told Baxter to"watch his step."After Baxter was electedpresident of the Union,Superintendent Marchand met him in the PACIFIC GAS RADIATOR COMPANY639plant as he was sweeping the aisles and said, "Say, Baxter, I see bythe papers that you are getting to be quite a big shot now."UponBaxter's replying, "Well, one thing leads to another," Marchand said,"It's all right if it doesn't lead too far." In October 1937, about amonth after negotiations had commenced between the respondent andthe Union looking towards the consummation of a contract, HuntertoldBaxter that Superintendent Marchand wanted to see him.Marchand, in his office, showed Baxter the efficiency ratings ofemployees.Baxter told Marchand that he could not discuss thematter with him alone, that the rules of the Union did not permithim to do so.Marchand said, "Well, I wouldn't question youprivately on it but I wanted to show you some of these figures."Heshowed Baxter that he rated around average, saying, "As far asyour work is concerned I like it . . . I like you, but there is talkgoing around the plant that there is being a lot of union activity .. .on company's time . . . if too many reports come in to me that youare talking union on company time, I am going to be forced to fireyou."Baxter explained that he did not talk about the Union oncompany time.He told Marchand that he could be counted on to"play ball" with the respondent and to give it a "square deal" butthat "on the other hand these fellows have confidence in me and Iam going to be faithful to their trust."Marchand replied, "Youknow there is a limit to what one man can do."When Baxteranswered that he was going to approach as close to that limit as hecould,Marchand said, "Just watch your step."We find that therespondent, by the activities of Marchand, as set forth above, inter-fered with, restrained, and coerced its employees in the exercise oftheir rights under Section 7 of the Act.Baxter was laid off on December 6, 1937.A day or so later, whenhe returned to the plant to turn in his badge, he saw Marchand inhis office.Marchand told Baxter that he had had to lay off a num-ber of good men that he would like to have retained, that he did notknow when business would pick up, and that most of the men whohad been laid off would be returned, saying, "I expect you to beamong the first of them."The Union requested a seniority list of the employees at the timeof the December lay-off, which they did not receive until the latterpart of January or early in February.Baxter, Owen, Brown, andBurke, composing the grievance committee of the Union, met withSuperintendent Anger, who had replaced Superintendent Marchand,and Hartfield, the president of the respondent, in the plant officearound April 1, 1938.They discussed Baxter's grievance.Baxterstated that at the time he was laid off employees with less senioritywere retained.Anger advised Baxter that he was not familiar withhis work but that he would see Foreman Hunter about it. Owen 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked permission to go with Anger to see Hunter or to have thegroup talk with Hunter but Anger refused.Anger, after seeingHunter, stated, "Frank says he can't cut the mustard."Owen saiditwas funny that they had just found that out, since Baxter's workhad always been satisfactory.Anger replied, "That settles it.Thereisnothing I can do."Hartfield agreed that there was nothing hewanted to do about it.The matter was again discussed in June 1938, in the presence ofBrown, a Field Examiner for the Board, together with a committeeof the Union.Hartfield, Clifford Menig, Anger, and Clark, therespondent's auditor, were present for the respondent.Hartfield saidthat Baxter would never work there again because Foreman Huntersaid that he could not do the work.At this conference a questionwas raised about some allegedly unsatisfactory work performed byBaxter during the summer of 1937.With respect to this question,Baxter testified, without contradiction, that he had not faced evensome burner tubes during the summer of 1937, but that other em-ployees using the same equipment obtained the same result becausethe wheel of the machine was worn out.The question of Baxter's reinstatement was discussed again at aconference attended by a representative of the Board, the unioncommittee, and representatives of the respondent on September 26,1938.The respondent again refused to return Baxter to work,apparently contending that Baxter's job had been eliminated.Theunion committee pointed out to the respondent its inconsistent state-ments with respect to Baxter's failure to secure reinstatement: first,lack of work; second, unsatisfactory work; and now, job elimination.The respondent now contends that Baxter was laid off for lackof work. It points to the fact that three other employees were laidoff at the same time as Baxter to substantiate its contention.At thetime Baxter was laid off he was replaced by Perry, another employeewith less seniority, who had been working on a drill press andmaking radiators.In April 1938 Birch was occasionally transferredinto the department to assist Perry in the work that Baxter haddone.Subsequently,Perry was transferred to another job andBirch took Perry's place.Prior to Baxter's lay-off Birch had notbeen employed in this department.His transfer to another depart-ment to do trucking and clean-up work was contrary to the generalpolicy of the respondent.Moreover, Birch did not know much aboutmachine-shop work.We find that the work Baxter was performingwas not diminished or slack at the time of his lay-off and has notbeen eliminated since that time.Frank Hunter, Baxter's foreman, testified that in March 1938, orabout that time, Superintendent Anger asked him why he had laid PACIFIC GAS RADIATOR COMPANY641offBaxter but did not ask him about rehiring Baxter.He statedthat he told Anger that Baxter was not a machine-shop man, butadmitted on cross-examination that operating machines was notBaxter's regular job.Hunter testified further, and we so find, thatBaxter's work was always satisfactory and that he had never foundBaxter unwilling to do his work.Upon the basis of the foregoing facts and the entire record wefind that the respondent laid off and in effect discharged WayneBaxter on December 6, 1937, and has since refused to reinstate him,because of his membership in and activity on behalf of the Union,thereby discriminating in regard to his hire and tenure of employ-ment and discouraging membership in a labor organization, andthat by said acts the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Harry Moore Watsonwas employed by the respondent aboutAugust 1936, as a die setter in the sheet-metal department.His workalso involved the operation of punch presses.During the course ofhis employment until his lay-off in September 1937, his hourly wagerate was increased from 35 cents per hour to 60 cents per hour.About a year after he started to work for the respondent he wasput in charge of the punch presses by his foreman, Adolf Schmidt.Watson joined the Union immediately following the election of July28, 1937, and became a member of the wage-scale committee of theUnion about August 15, 1937.His duties on the committee includedcontacting the employees to see what they would be willing to workfor, "to set an hourly basis of pay for the employees."About 2 weeks after being put on the wage-scale committee, Wat-son was laid off for a period of a week by Foreman Schmidt.Wefind, in accordance with Watson's testimony, that Schmidt told Wat-son that he was being laid off because "orders had come from higherup that they had to cut down on expenses; that Watson was one ofthe highest paid men in the punch-press department so naturally Iwould be the first to go." Schmidt further stated that all of theemployees would have to take a week off. After a week, Watsonwent back to work, taking the place of a man who resigned.Afterworking a week he was laid off again, Schmidt again telling him thathe had to cut down expenses.When Watson pointed out that theother employees were supposed to go off for a week, Schmidt replied,"that has nothing to do with it" and that he was only acting onorders.After Watson got his pay check he went in to see Schmidtand Superintendent Marchand concerning his lay-off, but since "theydidn't have much to say" he went in to talk to Hartfield.Watsonreminded Hartfield of the latter's promise to give steady work to 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose employees who had not left their work at a time in 1936 whenHartfield, Marchand came in and berated Watson and told HartfieldthatWatson was "drunk and everything else."Watson testifiedthatMarchand "run me down kind of terrible" to Hartfield.Wat-son does not drink.He testified, and we find, that the only time heever took a drink in the plant was the day before Christmas wheneveryone in the plant was drinking.His testimony is uncontra-dicted.Hartfield told Watson that he would look into the questionof his reinstatement and let him know what could be done.Watsonnever heard from Hartfield.Watson was present at the conference of representatives of therespondent and the Union held on September 26, 1938.At that time,Hartfield told Watson that he had not looked into the question ofhis reinstatement because Marchand had said that he was a drunkand he (Hartfield) did not want any drunks around. The next dayWatson asked Anger for work and Anger said he would look into itand let him know, but Watson never heard from him.The respondent now contends that Watson was laid off because ofa lack of work and because he had broken an expensive die. Theuncontradicted testimony of Watson is that the die was broken byWilliam Smith, and that Watson had nothing to do with it, and thatSchmidt never told Watson that he was to blame for breaking thedie.Although Anger testified that a few weeks before the hearinghe asked Schmidt why he let Watson go and Schmidt replied, "be-cause of the broken die and that Watson set it," the respondent didnot call Schmidt, who was still employed by the respondent, to testify.One of the respondent's records, entitled "Comments by Foreman,"stated in substance that Watson was laid off because it was "underhis indirect direction" that an expensive die was completely broken;that he was "hot tempered and not fitted for his work" ; and that "theforeman wanted to reemploy him when work was available - andcould not find him."However, there is no evidence that the respond-ent tried to locate Watson. In fact, Anger testified that no effortwas made to request Watson to come back to work.Watson still live3at the same address as when he was discharged.The uncontradicted testimony further is that when Watson waslaid off there was enough work to keep the punch press going for atleast 2 weeks more.Moreover, sinceWatson's lay-off the respond-ent has hired a number of punch pressmen in the sheet-metal depart-ment.Watson ran a punch press prior to his lay-off.No new diesetters have been employed by the respondent since Watson's lay-off.The respondent's contentions as to why Watson was laid off and notreturned to work are inconsistent and unconvincing. PACIFIC GAS RADIATOR COMPANY643In view of all the testimony we find that Watson was laid off bythe respondent on or about September 15, 1937, and was at all timesthereafter refused reinstatement, because of his membership in andactivity on behalf of the Union, and that the respondent has therebydiscriminated in regard to hire and tenure of employment and dis-couraged membership in a labor organization, and has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Clyde McMinnwas employed by the respondent on March 15, 1937,as a plater's helper in the plating department.His duties involvedthe "doing of copper, nickel, brass, and cadmium plating."Duringa slack period in April 1938, at McMinn's own request, in order thatliemight make full time, he was transferred by Anger to the sheet-metal department operating a punch press.He returned to the plat-ing department on April 25, 1938, after the picket demonstration,having been informed by Foreman Schmidt of the sheet-metal depart-ment that Foreman Hurd wanted him back. Schmidt ' also toldMcGinn there was plenty of work in the plating department.HurdinterrogatedMcMinn about the demonstration, but McMinn statedthat be knew nothing about it.Hurd also told McMinn that he nowhad plenty of work in the plating department.McMinn joined the Union, and became a member of its negotiatingcommittee.In the latter capacity he met with representatives ofthe respondent on various occasions after September 7, 1937.Hetook part in the picket demonstration of April 25, 1938, and wasotherwise active in the affairs of the Union.On April 27, 28, and 29, the negotiating committee of the Union,includingMcMinn, met with Anger, Hartfield, Menig, and Clark.representing the respondent, to negotiate an agreement.5At themeeting on April 27, McMinn set forth the fact that some of thesafety equipment in the plating department was unsatisfactory, thatthe rubber boots and aprons leaked, and that since the work involvedhandling chemicals, the faulty equipment was dangerous.McMinnraised the question because he had previously asked Hurd to furnishproper equipment, which the respondent customarily did, and Hurdhad refused.The question was considered again on April 28.OnMay 2 Hurd notified McMinn that he did not have a job, that therewas not enough work for him.McMinn called Hurd's attention tothe fact that there was plenty of work, but Hurd did not reply.Charles Bradford, foreman of the heater-assembly department,promised McMinn work later in the week and on May 5 McMinnwent to work for Bradford, pushing a truck, hauling heaters throughthe shipping room, and assembling heaters.McMinn worked a dayThe course of the negotiations are set forth in Section III C 3,infra 644DECISIONSOF NATIONALLABOR RELATIONS BOARDor a day and a half for Bradford.While McMinn, on the last dayof his employment with Bradford, was in the shipping room with atruckload of heaters, Hartfield passed by and looked at him.Hart-field then called Anger over, and talked with Anger while lookingatMcMinn.Upon McMinn's return to Bradford's department, hesaw Anger talking to Bradford.When Anger left, Bradford toldMcMinn that Anger had called him down for having McMinn inthe department and told Bradford that McMinn could finish outthe rest of the day but that he could not work thereafter. Thatsame evening the union negotiating committee, including McMinn,met with Hartfield, Menig, Anger, and Clark, and McMinn's dis-charge was discussed.Hartfield informed the representatives of theunion that Bradford had no authority to hire any new men. Theunion representatives pointed out that McMinn was not a new manand that a notice had been posted in the mill that Bradford was aforeman.Hartfield replied that Bradford was not a foreman, buthe did not question the fact that the notice had been posted.Brad-ford testified, and we find, that when Marchand was superintendentBradford had been given permission to get help wherever he couldin the shop without asking the superintendent's permission.Angeralso contended at this meeting that McMinn had spoiled about 250blowers.However, when the union committee asked to see theblowers Anger admitted that they were all right.Anger then men-tioned a broken die and said that McMinn had broken it. It is notdisputed that a die had been broken, but it is clear that the breakwas caused by defective materials and not by the fault of McMinn.At the same conference McMinn asked Hartfield whether his workwas satisfactory and Hartfield said that it was, that no complaintshad been made, and that he had to let McMinn go because Hurd didnot have the work for him.Hurd also testified that McMinn's workwas satisfactory, and we so find.McMinn's case was next discussed at a conference between repre-sentatives of the Union and the respondent held on September 26,1938.Anger left the conference, saw Hurd, and upon returningstated that McMinn's work was satisfactory but that the nickel workrequired more skill than McMinn had, but for McMinn to reportthe next day, that he would talk it over with Hartfield and would letMcMinn know whether he would have his job back.McMinn toldAnger that he had been doing the nickel-plating work for the pastyear of his employment.McMinn reported to Anger the next dayand Anger said that he could not put him back to work at the time.McMinn accused Anger of stalling but Anger said, "You'll be putback to work before you know it.Mr. Hurd said he was going toput you back to work."McMinn left his new address but never PACIFIC GAS RADIATOR COMPANY645heard from the respondent.Anger admitted that although busi-ness picked up thereafter he did not consider hiring McMinn fortemporary work.One of the respondent's records entitled "ClydeMcMinn-,Comments by Foreman," states"lastman hired, goodworker, but talks entirely too much and spends too much timewasting his own time and the time of others.No one employed toreplace him.Present force been working short time."On September 26, 1938, the day that McMinn last requested andwas refused reinstatement,the respondent hired J. H. Weaver, as aplater.Weaver was retained until some time in October. OnOctober 3, 1938, the respondent hired A. W. Murray as a plater.He was still in the respondent's employ at the time of the hearing.Murray replaced Wood, who resigned to take a position with thePost Office Department.The respondent contends that McMinn was laid off for a lackof work. It introduced no records of the work performed in theplating department in support of this assertion but relied upon thestatement of Hurd to that effect.We think the respondent's con-tention without merit.The record shows that on April 25, 1 weekbefore McMinn was laid off,he was returned to the platingdepart-ment fromtemporarywork in the sheet-metal department and wastold byHurd and Schmidt,foreman of the sheet-metal department,that there was plenty of work in the plating department.McMinntestified that when he was laid off on May 2 there was more workcoming into the plating departmentthanthere had been "in thelast 3 months."He called Hurd's attention to this fact,but Hurdmade no reply.The records of the hours worked by McMinn duringthe spring of 1938 substantiates his testimony that work was notslack at the time he was laid off.We find that McMinn was not laidoff because work was slack.The respondent also contendsthatitdid not refuse to reinstateMcMinn because of his union membership and activity.It assertsthat the only vacancy in the plating department was created by theresignation ofWood, an experienced plater, and that McMinn wasnot capable of filling his position.The record does not support thisassertion.At the time McMinn was hired Hurd told him that heexpectedWood to leave to take another job and that he wantedMcMinn to learn plating so that he could take Wood's job whenWoodleft.The record clearly shows,and we find,that McMinn didthe same type of work as Wood, and that he performed it in a satis-factory manner at all times.We find that the respondent laid offClydeMcMinn on May 2,1938, and has since refused to reinstate him, because of his member-ship in and activity on behalf of the Union,thereby discriminating in283032-41-vol. 21-42 646DECISIONSOF NATIONAL LABOR RELATIONS BOARDregard to his hire and tenure of employment and discouraging mem-bership in a labor organization, and that by said acts the respondenthas interfered with, restrained, and coerced its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.James Butkisscommenced work for the respondent in February1937 as an assembler.He worked as such until June or July 1937.He started at 40 cents an hour and was raised to 50 cents an hour ina general increase.In September or October 1937, Butkiss becamea time-study man and his wage rate was increased to 65 cents anhoar, and later to 75 cents an hour.He joined the Union and waselected recording secretary at the first official election of officers,which position he occupied in April 1938.He took part in thedemonstration on April 25, 1938, but did not participate in thepicket line.Butkiss was laid off on May 3, 1938, because of the elimination ofthe time-study department.When Butkiss was first notified bySuperintendent Anger of his lay-off, he told Anger that he hadworked in the machine shop before working in the time-study de-partment.Anger told Butkiss that he would look into the questionof placing him in the machine shop.A few days later Butkiss wasgiven a job in the machine shop.We find that the respondent has not discriminated in regard tothe hire and tenure of employment of James Butkiss.C.The alleged refusal to bargain collectively1.The appropriate unitThe complaint alleged that the production and maintenance work-ers employed by the respondent at its Huntington Park plant, ex-clusive of office, clerical, sales, and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining.Therespondent in its answer admitted the foregoing allegation of thecomplaint.On July 28, 1937, an election was conducted by theRegional Director among the employees in the aforesaid unit withthe express consent of the respondent and the Union.We have heldin numerous cases where the parties in interest themselves have agreedupon a specified unit as appropriate for collective bargaining, that itwas within the exercise of our discretion to find such a unit an ap-propriate one to effectuate the policies of the ActsWe are of theopinion that a similar principle obtains here where the parties have9Hatter of Lone Star Bag and Bagging CompanyandTextileWorkers Organizing Com-mittee. 8 N. L.R B. 244;Matter of North River Coal and Wharf CompanyandInlandBoatmen's Unton of the Atlantio and Gulf, 8 N. LR B 146 PACIFIC GAS RADIATOR COMPANY647consented to the conduct of an election by the Regional Director ina stated unit.'Accordingly, we find that the production and maintenance em-ployees of the respondent at its Huntington Park plant, exclusive ofoffice, clerical, sales, and supervisory employees, constituted and con-stitute a unit appropriate for the purposes of collective bargaining,and that such a unit insures to the employees of the respondent thefull benefit of their right to collective bargaining and otherwiseeffectuates the policies of the Act.2.Representation by the Union of a majority in theappropriate unitThe complaint alleged that on or about July 28, 1937, a consentelection was conducted by the Regional Director at which a majority 8of the respondent's employees in the afore-mentioned unit selectedthe Union as their representative for the purposes of collective bar-gaining with the respondent, and that by virtue of Section 9 (a) ofthe Act the Union is and at all times since July 28, 1937, has been theexclusive representative of all employees of the respondent in saidunit for the purpose of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment.The respondent in its answer admitted the truth of the fore-going allegations.At no time since has it contested the Union'sright to be the exclusive representative of the employees in the unitherein found appropriate for the purposes of collective bargaining.We find that on July 28, 1937, and at all times thereafter, the Unionwas the duly designated representative of the respondent's employeesin an appropriate unit, and pursuant to Section 9 (a) of the Act wasthe exclusive representative of all the employees in such unit for thepurposes of collective bargaining with the respondent in respect torates of pay, wages, hours of employment, and other conditions ofemployment.3.The bargaining negotiationsOn September 7, 1937, the union negotiating committee met withthe representatives of the respondent and presented a proposed con-tract covering wages. hours, and working conditions.They askedthe respondent to consider the proposed contract and to meet withthen again in 2 weeks to discuss it.On October 1, 1937, the partiesmet to discuss the proposed contract.Thereafter, until September7Matter of Harry Schwartz Yarn Co., Inc.andTextileWorkers Organizing Committee,12 N L R. B. 1139.9The record shows that at the consent election of July 28, 1937, 175 ballots were castfor the Union and 16 ballots against it. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD26, 1938, the parties conferred on about 15 occasions in an effort toconclude a contract, but no agreement could be reached.At the meeting on October 1 a detailed discussion was had of theproposed agreement.There was general agreement on some of thematters contained therein.The respondent refused to agree to theUnion's proposal to increase wages 25 per cent and establish a mini-mum rate of 621/2 cents per hour, insisting that its financial conditionwould not warrant an increase in wages above existing rates andminimums.The respondent also rejected those portions of the con-tract providing for a 40-hour week, vacations with pay, overtimerates, the check-off of dues for the Union, and a modified closed shop.In connection with hours of work, the respondent asked for a 48-hourweek during certain parts of the year since its business was seasonal.It agreed to submit a counterproposal on overtime rates.After several conferences, the respondent, on December 16, 1937,submitted a written counterproposal in the form of a letter to theUnion.The respondent agreed to the provisions on recognition,seniority, adjustment of grievances, safety and health, furloughs, jobtransfers, and timing of operations.It rejected the provisions pro-viding for wage increases, vacations with pay, and the check-off ofdues for the Union. Instead of an 8-hour day and 40-hour weekwith time and one-half for overtime, the respondent proposed a.40-hour week for the first 8 months of the year, a 48-hour week forthe remainder of the year, and time and one-tenth for overtime work.It proposed to pay time and one-half for work on Sundays and holi-days rather than double time as proposed by the Union. The re-spondent agreed to the section in the Union's proposal entitled "Man-agement" provided that the modified closed shop was deleted. Itagreed also to the section on "Discharge Cases" except for the pro-vision for back pay to persons unjustly discharged.The respondentrejected the proposal for weekly pay periods, but agreed to pay its.employees on the day preceding a holiday when the regular pay dayfell on a holiday.Further conferences were held after the respondent submitted itscounterproposal.The principal point at issue between the partieswas the question of a wage increase.The Union contended that therespondent's wage scale was lower than that of its competitors, andthat the respondent could well afford an increase.The respondentcontended, to the contrary, that it was paying higher wages thanits competitors and that its financial condition would not warrantan increase.The Union requested that it be allowed to examine the-respondent's books "through a certified public accountant."Therespondent refused this request but agreed to furnish the Union withcertain of its financial statements.At subsequent conferences the, PACIFIC GAS RADIATOR COMPANY649respondent made available to the Union its profit and loss statementsfor the years 1926 to 1935, certain profit and loss statements of amore current nature, and its "Corporation Income and Excess-ProfitsTax Returns" for the years 1936 and 1937. No agreement wasreached on the question of wages.Further conferences were held at which the parties discussed manyof the provisions of the proposed contract.On May 19, 1938, at onesuch conference, the respondent modified its original counterproposalby offering time and one-quarter for overtime instead of time andone-tenth.It also agreed to grant a vacation of 1 day to everyemployee working 2000 hours a year.On the question of hours, therespondent requested consideration for a 48-hour week for 2 monthsa year instead of 4 months a year.On September 26, 1938, the parties met for the last time.Therespondent modified its previous vacation proposal by agreeing togive employees with 3 years of service an extra day of vacation.It altered its position on hours of work by requesting a 3-monthseason when a 48-hour week would be in effect. In addition, therewas an intimation at this meeting that the respondent would bewilling to give compensation to employees unjustly discharged.It does not appear that the respondent refused to meet furtherwith the Union or was responsible for the termination of negotia-tions.Throughout the conferences the respondent made variouscounterproposals to the Union's demands, on several occasions re-ceding from its original position on an issue.The Union, on theother hand, never receded from its original position, but alwaysrejected the respondent's counterproposals.Upon the basis of the foregoing, and the entire record in the case,we find that the respondent has not refused to bargain collectivelywith the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices we shall order it to cease and desist from further engagingtherein.We shall also order the respondent to take certain affirma- 650DECISIONS OF NATIONALLABOR RELATIONS BOARDtive action which we find necessary to effectuate the policies of theAct.We have found that the respondent, by discharging C. J. Owen,and by laying off Wayne M. Baxter, Harry Moore Watson, andClyde McMinn, has discriminated in regard to their hire and tenureof employment.We shall therefore order the respondent to offerthese employees reinstatement to their former or substantially equiv-alent positions and to make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them by pay-ment to each of them a sum of money equal to the amount each ofthem normally would have earned as wages from the date of thediscrimination to the date of the offer of reinstatement, less his netearnings s during such period.We have found that the respondent has not discriminated in regardto the hire and tenure of employment of Charles Mills and JamesButkiss.Accordingly, we shall dismiss the complaint in so far asitpertains to the alleged discrimination in regard to the hire andtenure of employment of Charles Mills and James Butkiss.Wehave also found that the respondent did not refuse to bargain col-lectively with the Amalgamated Association of Iron, Steel and TinWorkers of North America, Lodge No. 1981.We shall, therefore,dismiss the complaint in so far as it alleges that the respondent hasengaged in unfair labor practices, within the meaning of Section8 (5) of the Act.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge No. 1981, is a labor organization, within themeaning of Section 2 (5) of the Act.2.The production and maintenance employees of the respondentat its Huntington Park plant, exclusive of office, clerical, sales, andY By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employeein connectionwith obtaining workand workingelsewhere than for the respondent,which would not have been incurred but for his un-lawful lay-off or discharge,and the consequent necessity of his seeking employment else-whereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America, Lumber and Sawmill Workers Union,Local2590, 8 N. L. R B 440.Monies received for work performed upon Federal,State,county,municipal,or otherwork-relief projects are not consideredas earnings, but, as proddedbelow in the Order,shall be deducted from the sum due the employee,and the amount thereof shall be paidover to the appropriate fiscal agency of the Federal,State, county,municipal,or othergovernmentor governmentswhichsuppliedthe funds for said work-relief projects.Mat-ter of Republic Steel CorporationandSteelWm kers OrganizingCommittee,9 N.L R B219, enf'd,as modified as to other issues,Republic Steel Corpo, ationv N. L R B,,107F. (2d) 472(C. C. A. 3). PACIFIC GAS RADIATOR COMPANY651supervisory employees, constituted and constitute a. unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act.3.Amalgamated Association of Iron,' Steel and Tin Workers ofNorth America, Lodge No. 1981, was on July 28, 1937, and at alltimes thereafter has been, the exclusive representative of all the em-ployees in such unit for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the Act.4.By discriminating in regard to the hire and tenure of employ-ment of C. J. Owen, Wayne M. Baxter, Harry Moore Watson, andClyde McMinn, thereby discouraging membership in the Amalga-mated Association of Iron, Steel and Tin Workers of North America,Lodge No. 1981, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of theAct.5.By interfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.7.The respondent has not discriminated in regard to the hire andtenure of employment of Charles Mills and James Butkiss, withinthe meaning of Section 8 (3) of the Act.8.The respondent has not refused to bargain collectively with theAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge No. 1981, within the meaning of Section 8 (5) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Pacific Gas Radiator Company, Los Angeles, California,and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Amalgamated Associationof Iron, Steel and Tin Workers of North America, Lodge No. 1981,affiliated with the Congress of Industrial Organizations, or any otherlabor organizations of its employees by discriminating in regard tohire and tenure of employment or any term or condition of employ-ment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDform, join, or assist labor organizations, to bargain collectivelythrough representatives 9f their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to C. J. Owen, Wayne M. Baxter, Harry Moore Watson,and Clyde McMinn, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice totheir seniority and other rights and privileges;(b)Make whole C. J. Owen, Wayne M. Baxter, Harry MooreWatson, and Clyde McMinn for any loss of pay they may have suf-fered by reason of the respondent's discrimination against them, bypayment to each of them, respectively, of a sum of money equal to thatwhich he normally would have earned as wages from the date of suchdiscrimination against him to the date of the offer of reinstatement,less his net earnings during such period; deducting, however, fromthe amount otherwise due to each of the said employees, monies re-ceived by each during said period for work performed upon Federal,State, county, municipal, or other work-relief projects; and pay overthe amounts so deducted to the appropriate fiscal agency of the Fed-eral, State, county, municipal, or other government or governmentswhich supplied the funds for said work-relief projects;(c) Immediately post notices in conspicuous places about its Hunt-ington Park plant, and maintain such notices for a period of at leastsixty (60) consecutive days, stating that the respondent will cease anddesist in the manner set forth in paragraphs 1 (a) and (b) of thisOrder, that the respondent will take the affirmative action set forthin paragraphs 2 (a) and (b) of this Order, and that the respondent'semployees are free to become or remain members of AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, LodgeNo. 1981, and that the respondent will not discriminate against anyemployee because of membership or activity in that organization;(d)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, in so far as it allegesthat the respondent discriminated against Charles Mills and JamesButkiss in regard to their hire and tenure of employment, within themeaning of Section 8 (3) of the Act, and in so far as it alleges thatthe respondent refused to bargain collectively with the AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, LodgeNo. 1981, as the exclusive representative of its employees, within themeaning of Section 8 (5) of the Act, be, and it hereby is, dismissed.